United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.P., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Columbia, SC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1572
Issued: November 7, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 14, 20131 appellant filed a timely appeal of a December 17, 2012 merit decision
of the Office of Workers’ Compensation Programs (OWCP) denying his claim for an
occupational disease. Pursuant to the Federal Employees’ Compensation Act2 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to consider the merits of the case.

1

Under the Board’s Rules of Procedure, the 180-day time period for determining jurisdiction is computed
beginning on the day following the date of OWCP’s decision. See 20 C.F.R. § 501.3(f)(2). As OWCP’s merit
decision was issued on December 17, 2012, the 180-day computation begins December 18, 2012. One hundred
eighty days from December 17, 2012 was June 17, 2013. Since using June 20, 2013, the date the appeal was
received by the Clerk of the Board, would result in the loss of appeal rights, the date of the postmark is considered
the date of filing. The date of the U.S. Postal Service postmark is June 14, 2013, which renders the appeal timely
filed. See 20 C.F.R. § 501.3(f)(1).
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant met his burden of proof to establish an occupational
disease due to his federal employment duties.
FACTUAL HISTORY
On October 12, 2012 appellant, then a 62-year-old environmental work leader, filed a
occupational disease claim alleging degenerative arthritis due to his work requirements of
extensive walking, standing, bending, cleaning, moving and lifting. He first became aware of his
condition on September 4, 2010 and first attributed it to his employment on that date. Appellant
stated that he developed a knee condition in September 2010 and used sick leave from
February 10 through April 9, 2012 when he resigned.
Dr. Royce Zobell, a Board-certified radiologist, reviewed x-rays dated September 23,
2009 and found bilateral medial compartment osteoarthritis and femoral patellar osteoarthritis on
the left. On November 23, 2011 Dr. Catherine C. Sarbah, an internist, examined appellant and
noted his knee condition. She diagnosed bilateral knee arthritic pain left worse than right,
hypertension and mild hyperlipidemia. Dr. Sarbah reviewed appellant’s x-rays on November 25,
2011 and diagnosed degenerative arthritis of both bilateral knees.
Dr. Manisha Ashokkumar Patel, a physician Board-certified in physical medicine and
rehabilitation, examined appellant on January 20, 2012. He noted a history of chronic mild knee
pain over a two-year period, which progressively worsened denying the prior two months.
Dr. Patel found normal gait and crepitus in the left knee with medial joint line tenderness. He
diagnosed left knee degenerative joint disease. On February 27, 2012 Dr. Patel stated that
appellant had increased knee pain and that she advised that his job was making the pain worse.
He found crepitus in appellant’s left knee and diagnosed left knee degenerative joint disease.
On June 18, 2012 Dr. John R. Chu, a Board-certified orthopedic surgeon, diagnosed knee
arthralgia and osteoarthritis involving the knee. Appellant underwent a magnetic resonance
imaging (MRI) scan of his left knee on August 28, 2012. It demonstrated a moderate degree of
degenerative joint disease in the patellofemoral and femorotibial joint compartments of the left
knee and moderate-sized joint effusion.
In a letter dated November 5, 2012, OWCP requested that appellant submit a detailed
medical report addressing the dates of treatment, his symptoms, the results of tests and a
diagnosis as well as an opinion on the how work activities caused or contributed to his diagnosed
condition. It allowed him 30 days for a response.
By decision dated December 17, 2012, OWCP denied appellant’s claim, finding that he
did not submit sufficient medical evidence to establish that his knee condition was causally
related to his federal employment.

2

LEGAL PRECEDENT
OWCP’s regulations define an occupational disease as “a condition produced by the work
environment over a period longer than a single workday or shift.”3 To establish that an injury
was sustained in the performance of duty in an occupational disease claim, a claimant must
submit the following: (1) medical evidence establishing the presence or existence of the disease
or condition for which compensation is claimed; (2) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; and (3) medical evidence establishing that the employment factors identified by the
claimant were the proximate cause of the condition for which compensation is claimed or, stated
differently, medical evidence establishing that the diagnosed condition is causally related to the
employment factors identified by the claimant.
The evidence required to establish causal relationship is rationalized medical opinion
evidence, based upon a complete factual and medical background, addressing the causal
relationship between the claimed condition and identified factors. The belief of a claimant that a
condition was caused or aggravated by the employment is not sufficient to establish causal
relation.4
ANALYSIS
OWCP accepted that appellant performed employment duties that required extensive
walking. It found that he failed to submit sufficient medical evidence to establish the causal
relationship of his degenerative diagnosed condition due to his employment duties. OWCP
stated that appellant failed to submit any medical evidence.
The Board finds that appellant has performed extensive walking, standing, bending,
cleaning, moving and lifting. Appellant submitted medical evidence from Drs. Zobell, Sarbah,
Patel and Chu diagnosing bilateral osteoarthritis and degenerative joint disease of the left knee.
However, the Board finds that the physicians of record did not provide adequate medical opinion
to establish a causal relationship between the diagnosed knee condition and his accepted
employment duties.
Dr. Patel’s February 27, 2012 note stated that appellant believed that his job was making
his knee pain worse. This is the only medical evidence listing possible relationship between
appellant’s employment and his diagnosed left knee condition. This report failed to provide the
physician’s opinion addressing how appellant’s knee condition was related to his employment;
rather Dr. Patel merely restated appellant’s belief that his job had worsened his left knee
condition. The Board has held that the belief of a claimant that a condition was caused or
aggravated by his or her employment is not sufficient to establish causal relationship.5 There is
no medical opinion from a physician that explains the causal relationship between appellant’s
3

20 C.F.R. § 10.5(q).

4

Lourdes Harris, 45 ECAB 545, 547 (1994).

5

Luis M. Villanueva, 54 ECAB 666 (2003).

3

diagnosed left knee condition and his employment. Appellant failed to meet his burden of proof
to establish an occupational disease.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not submitted the necessary medical opinion evidence
to establish a causal relationship between his diagnosed condition and his implicated factors of
employment.
ORDER
IT IS HEREBY ORDERED THAT the December 17, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 7, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

